Matter of Graziani (2022 NY Slip Op 03726)





Matter of Graziani


2022 NY Slip Op 03726


Decided on June 8, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
MARK C. DILLON
COLLEEN D. DUFFY
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2018-05071

[*1]In the Matter of David G. Graziani, a suspended attorney. (Attorney Registration No. 4083366.)




DECISION & ORDER Motion by David G. Graziani for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Graziani was admitted to the Bar in the State of New York at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 11, 2002. By opinion and order of this Court dated July 10, 2019, Mr. Graziani was suspended from the practice of law for a period of two years, effective August 9, 2019 (see Matter of Graziani, 175 AD3d 72).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, David G. Graziani is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of David G. Graziani to the roll of attorneys and counselors-at-law.LASALLE, P.J., DILLON, DUFFY, BARROS and BRATHWAITE NELSON, JJ., concurENTER: Maria T. FasuloClerk of the Court